ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Culmen International, LLC                    )      ASBCA No. 60046
                                             )
Under Contract No. W31P4Q-04-D-0074          )

APPEARANCES FOR THE APPELLANT:                      David Warner, Esq.
                                                    Marina Burton Blickley, Esq.
                                                     Centre Law & Consulting, LLC
                                                     Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Bruce L. Mayeaux, JA
                                                    CPT Harry M. Parent III, JA
                                                     Trial Attorneys

                               ORDER OF DISMISSAL

      Both parties have filed a joint motion to dismiss this appeal with prejudice.
Accordingly, this appeal is hereby dismissed with prejudice.

       Dated: 4 April 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60046, Appeal of ·
Culmen International, LLC, rendered in conformance with the Board's Charter.

  Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals